DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1 and 3-7 are allowed. 
Claim 1 recites “An electrode for a non-aqueous electrolyte secondary battery, comprising: a belt-like current collector; a mixture layer formed on each surface of the current  collector; and a lead bonded to an exposed portion of the current collector where the surfaces of the current collector are exposed, the lead extending from one end of the current collector in a width direction perpendicular to a longitudinal direction in which the belt-like current collector is elongated, the one end and another end constituting both ends of the current collector  in the width direction, wherein the mixture layer on at least one surface of the current collector is formed in a region between the exposed portion and the one end of the current collector, and wherein the mixture layer is formed between the current collector and the lead in an end portion on the one end side on a first surface of the current collector to which the lead is bonded”. 
The closest prior art Guo et al. US 20170250392 discloses  an  electrode for a Li –ion battery that includes  an electrode tab 2 , an current collector 11 and an  diaphragm 12 attached on the current collector , the diaphragm is provided with a groove G11, the electrode tab 2 is embedded into the groove G11 (exposed portion where the tab is bonded). Guo discloses a surface of an embedded portion of the electrode tab is covered with an active material coating layer. 
Guo does not disclose a non-aqueous electrolyte secondary battery. Guo, alone or in combination does not teach or suggest modification wherein, the mixture layer is formed between the current collector and the lead in an end portion on the one end side on a first surface of the current collector to which the lead is bonded. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/NIARA TRANT/Examiner, Art Unit 1722